PER CURIAM.
Petitioner seeks certiorari review of the circuit court’s denial of his petition to review the Department of Highway Safety & Motor Vehicles (“the Department”) revocation of his license. Because the circuit court did not depart from the essential requirements of the law, we deny the petition.
The Department revoked Petitioner’s driver’s license pursuant to section 322.28(2)(e), Florida Statutes (1993), because Petitioner had two convictions for driving under the influence in Florida and four convictions for driving under the influence in Virginia. The Department relied on a computer printout of Petitioner’s driving record from Virginia to revoke his license. Petitioner requested that the Department remove the Virginia convictions from his driving record because the computer printout was not sufficient evidence that he had been convicted. The Department denied Petitioner’s request; thus, Petitioner sought review of the Department’s decision in the circuit court. The circuit court found that the computer printout was sufficient evidence to revoke Petitioner’s license.
A certified copy of a computer printout of a driving record has been found to be sufficient evidence to establish that a defendant was driving under a suspended license. State v. Miller, 830 So.2d 214, 215 (Fla. 2d DCA 2002); Rodgers v. State, 804 So.2d 480, 482-483 (Fla. 4th DCA 2001). Thus, it follows that a computer printout is sufficient to prove by a preponderance of the evidence that Petitioner had been convicted of four counts of driving under the influence in Virginia for the purposes of revoking Petitioner’s driving license. Because the trial court did not depart from the essential requirements of the law by denying the petition and finding that the Department’s decision was supported by competent, substantial evidence, we deny the petition.
DENIED on the merits.
ERVIN and BOOTH, JJ„ and SMITH, LARRY G., Senior Judge, concur.